           Case 21-11750-mdc                         Doc 61          Filed 07/02/21 Entered 07/02/21 11:19:49                       Desc Main
                                                                     Document     Page 1 of 5
 Fill in this information to identify the case:

 Debtor name         Midnight Madness Distilling LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)         21-11750
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.        State what the contract or                   Equipment Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                          Agtech VI, LLC
                                                                                    6115 Estate Smith Bay
             List the contract number of any                                        East End Plaza Suite 120
                   government contract                                              St Thomas, VI 00802


 2.2.        State what the contract or                   Xerox and printing
             lease is for and the nature of               services agreement
             the debtor's interest

                  State the term remaining                63 months
                                                                                    Altek Business Systems, Inc.
             List the contract number of any                                        300 Emien Way
                   government contract                                              Telford, PA 18969


 2.3.        State what the contract or                   Packaging Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                        Church Street Beverage LLC
                   government contract


 2.4.        State what the contract or                   Distribution Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                    Craft Beer Guild Distributing of NY, LLC
             List the contract number of any                                        1214 South Putt Corners
                   government contract                                              New Paltz, NY 12561




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 21-11750-mdc                         Doc 61            Filed 07/02/21 Entered 07/02/21 11:19:49                   Desc Main
                                                                       Document     Page 2 of 5
 Debtor 1 Midnight Madness Distilling LLC                                                     Case number (if known)   21-11750
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.5.        State what the contract or                   Mitsubishi Forklift
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                30 months
                                                                                      De Lage Landen Financial Services
             List the contract number of any                                          1111 Old Eagle School Road
                   government contract                                                Wayne, PA 19087


 2.6.        State what the contract or                   HR Consulting Services
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                            DPG Management LLC
                                                                                      1425 West Schaumburg Road
             List the contract number of any                                          # 123
                   government contract                                                Schaumburg, IL 60194


 2.7.        State what the contract or                   Equipment Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                            ETOH Worldwide LLC
                                                                                      6115 Estate Smith Bay
             List the contract number of any                                          East End Plaza Suite 120
                   government contract                                                St Thomas, VI 00802


 2.8.        State what the contract or                   Warehouse Lease -
             lease is for and the nature of               2300 Trumbauersville
             the debtor's interest                        Road, Quakertown PA

                  State the term remaining
                                                                                      Finland Leasing
             List the contract number of any                                          2300 Trumbauersville Road
                   government contract                                                Quakertown, PA 18951


 2.9.        State what the contract or                   Equipment rental
             lease is for and the nature of               agreement
             the debtor's interest

                  State the term remaining

             List the contract number of any                                          Hoover Materials Handling Group
                   government contract


 2.10.       State what the contract or                   Referral and packaging
             lease is for and the nature of               agreement
             the debtor's interest

                  State the term remaining                12 months                   Iron Heart Canning Company, LLC
                                                                                      7130 Golden Ring Road
             List the contract number of any                                          Essex, MD 21221
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 2 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case 21-11750-mdc                         Doc 61            Filed 07/02/21 Entered 07/02/21 11:19:49                   Desc Main
                                                                       Document     Page 3 of 5
 Debtor 1 Midnight Madness Distilling LLC                                                     Case number (if known)   21-11750
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                    government contract


 2.11.       State what the contract or                   2018 Isuzu FTR -
             lease is for and the nature of               54DK6S162JSG01744
             the debtor's interest                        and other equipment

                  State the term remaining                                            Isuzu Finance of America
                                                                                      2500 Westchester Avenue
             List the contract number of any                                          Suite 312
                   government contract                                                Purchase, NY 10577-2578


 2.12.       State what the contract or                   Leak detection
             lease is for and the nature of               equipment lease
             the debtor's interest

                  State the term remaining                2 months
                                                                                      LACO Technologies, Inc.
             List the contract number of any                                          1418 Bloomingdale Road
                   government contract                                                Queenstown, MD 21658


 2.13.       State what the contract or                   Packaging Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      Merican Mule LLC
             List the contract number of any                                          150 The Promenade N
                   government contract                                                Long Beach, CA 90802


 2.14.       State what the contract or                   Warehouse Lease for
             lease is for and the nature of               2600 Milford Square
             the debtor's interest                        Pike, Quakertown, PA

                  State the term remaining                month-to-month
                                                                                      Milford Business Centre LP
             List the contract number of any                                          2641 Township Line Road
                   government contract                                                Quakertown, PA 18951


 2.15.       State what the contract or                   Co-packing agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      OK Kosher Certification
             List the contract number of any                                          391 Tryo Avenue
                   government contract                                                Brooklyn, NY 11213


 2.16.       State what the contract or                   Warehouse Lease -
             lease is for and the nature of               4224 Old Bethlehem          Plantation Candies, Inc.
             the debtor's interest                        Pike, Telford, PA           4224 Old Bethlehem Pike
                                                                                      Telford, PA 18969
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 3 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case 21-11750-mdc                         Doc 61            Filed 07/02/21 Entered 07/02/21 11:19:49                   Desc Main
                                                                       Document     Page 4 of 5
 Debtor 1 Midnight Madness Distilling LLC                                                     Case number (if known)   21-11750
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.17.       State what the contract or                   Co-Packing Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                            Que Onda Beverage, Inc.
                                                                                      853 Broadway
             List the contract number of any                                          Suite 905
                   government contract                                                New York, NY 10003


 2.18.       State what the contract or                   Volvo XC90 Cross
             lease is for and the nature of               Country
             the debtor's interest

                  State the term remaining                21 months
                                                                                      Scott Cars, Inc.
             List the contract number of any                                          3333 Lehigh Street
                   government contract                                                Allentown, PA 18103


 2.19.       State what the contract or                   Advertising Agreement
             lease is for and the nature of               - Mohegan Sun Arena
             the debtor's interest

                  State the term remaining                                            SMG
                                                                                      300 Four Falls Corporate Center
             List the contract number of any                                          300 Conshohocken State Road
                   government contract                                                Conshohocken, PA 19428


 2.20.       State what the contract or                   Packaging Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                          SmuttyNose Brewing Company
                   government contract


 2.21.       State what the contract or                   Warehouse Lease - 300
             lease is for and the nature of               Commerce Drive,
             the debtor's interest                        Quakertown, PA

                  State the term remaining                4 months
                                                                                      Three Hundred Commerce Drive Associates
             List the contract number of any                                          2641 Township Line Road
                   government contract                                                Quakertown, PA 18951




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 4 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case 21-11750-mdc                         Doc 61            Filed 07/02/21 Entered 07/02/21 11:19:49                   Desc Main
                                                                       Document     Page 5 of 5
 Debtor 1 Midnight Madness Distilling LLC                                                     Case number (if known)   21-11750
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.22.       State what the contract or                   Distribution Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      TJ Sheehan Distributing Inc
             List the contract number of any                                          225 Commerce Blvd
                   government contract                                                Liverpool, NY 13088


 2.23.       State what the contract or                   Distribution Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      Tri-Valley Beverage Inc.
             List the contract number of any                                          4925 Route 233
                   government contract                                                Westmoreland, NY 13490


 2.24.       State what the contract or                   Distribution Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      UB Distributors, LLC
             List the contract number of any                                          1213-1217 Grand Street
                   government contract                                                Brooklyn, NY 11211


 2.25.       State what the contract or                   Yard ramp rental
             lease is for and the nature of               agreement
             the debtor's interest

                  State the term remaining
                                                                                      Yard Ramps, Inc.
             List the contract number of any                                          19818 W. West Shore Drive
                   government contract                                                Mundelein, IL 60060




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 5 of 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
